\QCQ\|O\LAJ>WN»_

NNNNNNNNN_¢o-on_»-¢v-¢o-Io_o-ou-Io_
®\IO\U\AWN'_‘O\C®\]O\LI|&WN’_‘O

UN|TED STATES DlSTRlCT COURT

DlSTRlCT OF NEVADA
JUL|O CESAR NAVAS, 3:18-cv-00020-RCJ-CBC
P|aintiff,
V- ORDER

 

JUDGE JEROME POLAHA, et. al.,

Defendants.

 

 

 

 

P|aintiff Julio Cesar Navas is a prisoner who has submitted a pro se civil rights
complaint and applications to proceed in forma pauperis (ECF Nos. 1-1, 3, 6). Having
reviewed the application and the record in this case, the court finds P|aintiff’s
applications to proceed in forma pauperis are denied.

l. DlSCUSSlCN

Under the Prison Litigation Reform Act, if a prisoner has “on 3 or more prior
occasions, while incarcerated or detained in any facility. brought an action or an appeal
in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted," that prisoner shall
be precluded from commencing any new cases in forma pauperis except upon a
showing of an imminent danger of serious physical injury. 28 U.S.C. § 1915(g). This
provision applies to this case.

On at least three occasions this court has dismissed civil actions commenced by
P|aintiff for failure to state a claim for which relief could be granted. See Navas v. State
of Nevada, Case No. 3:06-cv-0262-RCJ-VPC (dismissed case for failure to state a
claim and expressly held that the dismissal would count as P|aintist “third strike"

pursuant to 28 U.S.C. § 1915(9))‘; Julio Cesar Navas v. Anna Man'e Navas, et.al., CV-

 

1 ln Case No. 3:06-cv-0262-RCJ-VPC, the court explicitly stated that “if plaintiff
seeks in forma pauperis status for the filing of a lawsuit in the future, he must attach a
copy of this Order to his application . . . or plainly inform the court in such application

 

\CO°\IG\'J\-l>w|\)»_¢

NNNNNNNNNv-‘v-‘l-‘o-»»-Io_lu-Io_»_¢._¢
°°\lo\!JI-§WN'_‘O\Q®\lo\Ul-l>b)l\)o-»O

 

 

N-04-0101-HDM-VPC (dismissal for failure to state a claim); Julio Navas v. Second
Judicial Distn`ct Court, CV-N-04-653-HDM-VPC (dismissal for failure to state a claim).
The court takes judicial notice of these court records. Fed. R. Evid. 201.

ln addition, there are no allegations in the complaint or any other filing in the
record that P|aintiff is in imminent danger of any serious physical injury. Accordingly,
Plaintiff's application to proceed in forma pauperis must be denied and P|aintiff must
pre-pay the full $400.00 filing fee in order for this case to proceed.
ll. CONCLUS|CN

For the forgoing reasons, it is ordered that P|aintist applications to proceed in
forma pauperis (ECF Nos. 3, 6) are DEN|ED;

lt is further ordered that P|aintiff shall have thirty (30) days from the entry of this
order to pay the full filing fee of $400.00. lf P|aintiff fails to do so, this court will issue a
report and recommendation that this case be dismissed due to Plaintiff’s failure to pay
the filing fee.

lt is further ordered that the Clerk of the Court shall send P|aintiff two copies of
this order. P|aintiff shall make arrangements to have one copy of this order attached to
the check paying the filing fee.

lt is further ordered that the Clerk of Court shall retain a copy of the complaint

(ECF NO. 1~1), but not file it at this time.

&@W

UWD STA`@ MAG|STRATE JUDGE

oATEo; lO[?”(/ZOLK

 

 

that he has been held subject to the restrictions of 28 U.S.C. § 1915(g)." Pl_aint_iff failed to
attach the order to the the current application. ln addition, the current application makes
no mention of the order or the previous findings in this case..

2

 

